Case 2:18-cr-20579-VAR-MKM ECF No. 14 filed 10/02/18          PageID.26       Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,
      v.                                             Case No. 18-cr-20579
                                                     Honorable Victoria A. Roberts

BRADLEY STETKIW,

                    Defendant.
                                    /


                 STIPULATION AND ORDER TO
       ADJOURN DATES AND FINDING OF EXCLUDABLE DELAY

      The United States of America and Bradley Stetkiw, through his counsel, agree

to a 45-day extension of the currently scheduled dates for the motion cut-off, plea

cut-off, and jury trial in this matter. The adjourned dates are as follows:

      Pre-Trial Motions:                             November 2, 2018

      Plea Cut-Off/Final Pretrial Conference:        November 19, 2018 at 2:00

      Jury Trial:                                    December 17, 2018, at 9:00 a.m.

      As of September 24, 2018, the government was still in the process of turning

over discovery to the defense. Thus, the requested extension of time is necessary (1)

to give the defense an opportunity to review requested discovery and (2) to give the

parties additional time to complete plea negotiations and explore a possible

resolution of the case.
Case 2:18-cr-20579-VAR-MKM ECF No. 14 filed 10/02/18          PageID.27    Page 2 of 2


      The failure to grant such a continuance would deny Defendant reasonable time

necessary for effective preparation, taking into account the exercise of due diligence.

Defendant concurs in this request and agrees that an adjournment of the current dates

is in his best interest. See 18 U.S.C. § 3161(h)(7).

      According, the parties agree that the period from October 30, 2018 to

December 17, 2018 should be excluded from computing the time within which a

trial must begin for the reasons set forth herein, and because the ends of justice

served by such continuance outweigh the interests of the public and the Defendant

in a speedy trial. See 18 U.S.C. § 3161(h)(7).

/s/ Timothy Wyse (w/consent)                   /s/ Benton C. Martin
TIMOTHY WYSE                                   BENTON C. MARTIN
Assistant United States Attorney               Counsel for Defendant
211 West Fort Street, Suite 2001               613 Abbott Street, Fifth Floor
Detroit, Michigan 48226                        Detroit, Michigan 48226
Timothy.Wyse@usdoj.gov                         benton_martin@fd.org
(313) 226-0816                                 (313) 967-5832

Dated: September 26, 2018


      IT IS SO ORDERED.


                                               s/ Victoria A. Roberts
                                               HON. VICTORIA A. ROBERTS
                                               United States District Judge

Entered: 10/2/18
